 1   THE LAW OFFICE OF RAMIRO S. FLORES, PLLC
     55 West Franklin Street
 2
     Tucson, Arizona 85701
 3   Tel: 520-884-5105
     Fax: 520-884-5157
 4   RAMIRO S. FLORES
 5   Ariz. Bar No. 0019773
     ramirofloreslaw@hotmail.com
 6
 7   Attorney for Defendant

 8                       IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
     United States of America,                        Case No. 4:19-cr-00193-RCC-EJM-1
11
12                 Plaintiff,                           MOTION TO EXPEDITE
                                                       SCHEDULED SENTENCING
13         vs.                                               HEARING
14   Rogelio Aboyte-Limon,
                                                       Honorable Judge Raner C. Collins
15                 Defendant.
16
17          It is expected that excludable delay pursuant to 18 U.S.C. § 3161(h)(1)(D) may

18   occur as a result of this motion or an order based thereon.
19
            COMES NOW the Defendant, Rogelio Aboyte-Limon, by and through his
20
     attorney undersigned, and hereby moves this Court to Expedite the Sentencing Hearing
21
22   currently scheduled for April 29, 2019 at 09:30 a.m. for the foregoing reasons:

23          1. Defendant accepted a plea agreement with provisions of 0-18 months.
24
               Defendant has been in custody since August 29, 2018 for pending charge.
25
            2. Draft Pre-Sentence was disclosed to undersigned counsel on March 26, 2019.
26
27
28
 1          3. Assistant United States Attorney, Heather Siegele, Esq., has been notified of
 2
     this motion and expressed no objection to the relief requested in this motion.
 3
 4          4. Assigned United States Probation Officer, Jill Chantengco, has been notified of

 5   this motion to Expedite and expressed no objection to the relief requested in this motion.
 6
            Respectfully submitted this 1st day of April, 2019.
 7
                                         THE LAW OFFICE OF RAMIRO S. FLORES, PLLC
 8
 9                                       By     /s/Ramiro S. Flores
                                                Ramiro S. Flores
10                                              Attorney for Defendant
11
     ORIGINAL of the foregoing filed
12   with the Clerk via CM/ECF, and
13   COPIES distributed electronically
     this date to:
14
     Honorable Judges Raner Collins
15
     United States District Court
16
     Ms. Heather Siegele, Esq.
17   Assistant United States Attorney
18
     Ms. Jill Chantengco
19   United Probation Department
20
21
22
23
24
25
26
27
28

                                                   2
